 
 
 
 
 
 
 
                          81,7(' 67$7(6 ',675,&7 &2857
                         &(175$/ ',675,&7 2) &$/,)251,$
                        :(67(51 ',9,6,21 ± /26 $1*(/(6
 6(&85,7,(6 $1' (;&+$1*(                       &DVH 1R íFYíí'6)í05:x
 &200,66,21                                   +RQ 'DOH 6 )LVFKHU
                                               67,38/$7(' 3527(&7,9( 25'(5
                    3ODLQWLII

                     Y                          >05: 9(56,21  :,7+
                                               &(57$,1 0$7(5,$/
 ',5(&7 /(1',1* ,19(670(176                   02',),&$7,216@
   //&

                 'HIHQGDQW

       ,1752'8&7,21
             385326(6 $1' /,0,7$7,216
         'LVFRYHU\ LQ WKLV DFWLRQ LV OLNHO\ WR LQYROYH SURGXFWLRQ RI FRQILGHQWLDO
 SURSULHWDU\ RU SULYDWH LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP SXEOLF GLVFORVXUH
 DQG IURP XVH IRU DQ\ SXUSRVH RWKHU WKDQ SURVHFXWLQJ WKLV OLWLJDWLRQ PD\ EH ZDUUDQWHG
 $FFRUGLQJO\ SODLQWLII 6HFXULWLHV DQG ([FKDQJH &RPPLVVLRQ DQG %UDGOH\ ' 6KDUS
 WKH &RXUWDSSRLQWHG 5HFHLYHU RI GHIHQGDQW 'LUHFW /HQGLQJ ,QYHVWPHQWV //& DQG
 'LUHFW /HQGLQJ ,QFRPH )XQG /3 'LUHFW /HQGLQJ ,QFRPH )HHGHU )XQG /WG '/,

                                            
                                                            67,38/$7(' 3527(&7,9( 25'(5
  &DSLWDO ,QF '/, /HQGLQJ $JHQW //& DQG '/, $VVHWV %UDYR //& DQG WKHLU
  VXFFHVVRUV VXEVLGLDULHV DQG DIILOLDWHG HQWLWLHV WKH ³5HFHLYHUVKLS (QWLWLHV´ WKH 6(&
  DQG WKH 5HFHLYHU DUH UHIHUUHG WR KHUHLQ IRU FRQYHQLHQFH DV WKH ³6WLSXODWLQJ 3DUWLHV´
  KHUHE\ VWLSXODWH WR DQG SHWLWLRQ WKH &RXUW WR HQWHU WKH IROORZLQJ 6WLSXODWHG 3URWHFWLYH
  2UGHU 7KH 6WLSXODWLQJ 3DUWLHV DFNQRZOHGJH WKDW WKLV 2UGHU GRHV QRW FRQIHU EODQNHW
  SURWHFWLRQV RQ DOO GLVFORVXUHV RU UHVSRQVHV WR GLVFRYHU\ DQG WKDW WKH SURWHFWLRQ LW
  DIIRUGV IURP SXEOLF GLVFORVXUH DQG XVH H[WHQGV RQO\ WR WKH OLPLWHG LQIRUPDWLRQ RU
  LWHPV WKDW DUH HQWLWOHG WR FRQILGHQWLDO WUHDWPHQW XQGHU WKH DSSOLFDEOH OHJDO SULQFLSOHV
  7KH 6WLSXODWLQJ 3DUWLHV IXUWKHU DFNQRZOHGJH DV VHW IRUWK LQ 6HFWLRQ  EHORZ WKDW
 WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU GRHV QRW HQWLWOH WKHP WR ILOH FRQILGHQWLDO LQIRUPDWLRQ
 XQGHU VHDO &LYLO /RFDO 5XOH  VHWV IRUWK WKH SURFHGXUHV WKDW PXVW EH IROORZHG DQG
 WKH VWDQGDUGV WKDW ZLOO EH DSSOLHG ZKHQ D 6WLSXODWLQJ 3DUW\ VHHNV SHUPLVVLRQ IURP WKH
 FRXUW WR ILOH PDWHULDO XQGHU VHDO
            *22' &$86( 67$7(0(17
         'LVFRYHU\ LQ WKLV DFWLRQ DQG LQ WKH SHQGLQJ UHFHLYHUVKLS LV OLNHO\ WR LQYROYH
 SURGXFWLRQ RI FRQILGHQWLDO SURSULHWDU\ RU SULYDWH LQIRUPDWLRQ IRU ZKLFK VSHFLDO
 SURWHFWLRQ IURP SXEOLF GLVFORVXUH DQG IURP XVH IRU DQ\ SXUSRVH RWKHU WKDQ LQ
 FRQQHFWLRQ ZLWK WKH SHQGLQJ UHFHLYHUVKLS SURFHHGLQJ DQG UHODWHG PRWLRQ SURFHHGLQJV
 ILOHG LQ WKLV DFWLRQ ³5HFHLYHUVKLS 0DWWHUV´  UHODWHG DFWLRQV WKDW PD\ EH FRPPHQFHG
 E\ WKH 5HFHLYHU DULVLQJ RXW RI UHODWHG WR RU ILOHG LQ FRQQHFWLRQ ZLWK WKH UHFHLYHUVKLS
 SURFHHGLQJ ³5HODWHG $FWLRQV´  ZLWK WKH XQGHUVWDQGLQJ VHSDUDWH RU DGGLWLRQDO
 SURWHFWLYH RUGHUV PD\ EH UHTXLUHG WR EH LVVXHG LQ WKH 5HODWHG $FWLRQV DQG LQ
 FRQQHFWLRQ ZLWK WKH SURVHFXWLRQ RU UHVROXWLRQ RI WKLV OLWLJDWLRQ DV PD\ EH ZDUUDQWHG
 7KH 6WLSXODWLQJ 3DUWLHV XQGHUVWDQG DQG DFNQRZOHGJH WKDW WKH UHVWULFWLRQV LI DQ\ WKDW
 ZLOO JRYHUQ WKH XVH RI FRQILGHQWLDO LQIRUPDWLRQ LQ D KHDULQJ FRQWHVWHG SURFHHGLQJ
 5HFHLYHUVKLS 0RWLRQ RU WULDO LQ WKLV DFWLRQ RU DQ\ 5HODWHG $FWLRQV ZLOO EH GHWHUPLQHG
 DW D ODWHU GDWH E\ WKH &RXUW

                                            
                                                            67,38/$7(' 3527(&7,9( 25'(5
          7KLV DFWLRQ FRQFHUQV DQ DOOHJHG PXOWL\HDU IUDXG SHUSHWUDWHG E\ 'HIHQGDQW
  'LUHFW /HQGLQJ ,QYHVWPHQWV //& ³'/,´  D UHJLVWHUHG LQYHVWPHQW DGYLVHU WKDW
  DGYLVHV D SULYDWH IXQG VWUXFWXUH WKDW LQYHVWV LQ YDULRXV OHQGLQJ SODWIRUPV WKURXJK LWV
  WKHQSULQFLSDO %UHQGDQ 5RVV 3ODLQWLII DOOHJHV WKDW WKH IUDXG DQG PLVFRQGXFW
  SHUSHWUDWHG E\ '/, WKURXJK LWV WKHQSULQFLSDO UHVXOWHG LQ DSSUR[LPDWHO\  PLOOLRQ LQ
  RYHUFKDUJHV RI PDQDJHPHQW DQG SHUIRUPDQFH IHHV WR IXQG LQYHVWRUV DQG WKH LQIODWLRQ
  RI '/,¶V SULYDWH IXQGV¶ VWDWHG UHWXUQV 3ODLQWLII DOOHJHV WKDW E\ HQJDJLQJ LQ WKH
  FRQGXFW GHVFULEHG LQ WKH &RPSODLQW '/, YLRODWHG 6HFWLRQ  E RI WKH 6HFXULWLHV
  ([FKDQJH $FW RI  DQG 5XOH E SURPXOJDWHG WKHUHXQGHU 6HFWLRQ  D RI WKH
 6HFXULWLHV $FW RI  DQG 6HFWLRQV       DQG  RI WKH ,QYHVWPHQW
 $GYLVRUV $FW RI 
         2Q $SULO   WKH &RXUW HQWHUHG D VWLSXODWHG 3UHOLPLQDU\ ,QMXQFWLRQ 2UGHU
 DQG 2UGHU $SSRLQWLQJ 3HUPDQHQW 5HFHLYHU 'RF 1R  ³5HFHLYHU 2UGHU´
 DSSRLQWLQJ WKH 5HFHLYHU DV SHUPDQHQW UHFHLYHU IRU WKH HVWDWH RI '/, 'LUHFW /HQGLQJ
 ,QFRPH )XQG /3 'LUHFW /HQGLQJ ,QFRPH )HHGHU )XQG /WG '/, &DSLWDO ,QF '/,
 /HQGLQJ $JHQW //& '/, $VVHWV %UDYR //& DQG WKHLU VXFFHVVRUV VXEVLGLDULHV DQG
 DIILOLDWHG HQWLWLHV WKH ³5HFHLYHUVKLS (QWLWLHV´  ZLWK IXOO SRZHUV RI DQ HTXLW\ UHFHLYHU
 LQFOXGLQJ EXW QRW OLPLWHG WR IXOO SRZHU RYHU DOO IXQGV DVVHWV FROODWHUDO SUHPLVHV
   ZKHWKHU RZQHG OHDVHG RFFXSLHG RU RWKHUZLVH FRQWUROOHG  FKRVHV LQ DFWLRQ ERRNV
 UHFRUGV SDSHUV DQG RWKHU SURSHUW\ EHORQJLQJ WR EHLQJ PDQDJHG E\ RU LQ WKH
 SRVVHVVLRQ RU FRQWURO RI WKH 5HFHLYHUVKLS (QWLWLHV 7KH 5HFHLYHU 2UGHU HPSRZHUV WKH
 5HFHLYHU WR DPRQJ RWKHU WKLQJV FRQGXFW VXFK LQYHVWLJDWLRQ DQG GLVFRYHU\ DV PD\ EH
 QHFHVVDU\ WR ORFDWH DQG DFFRXQW IRU DOO RI WKH DVVHWV RI RU PDQDJHG E\ WKH 5HFHLYHUVKLS
 (QWLWLHV DQG WR HPSOR\ DWWRUQH\V DFFRXQWDQWV DQG RWKHUV WR LQYHVWLJDWH DQG ZKHUH
 DSSURSULDWH WR LQVWLWXWH SXUVXH SURVHFXWH DQG GHIHQG DOO FODLPV DQG FDXVHV RI DFWLRQ
 RI ZKDWHYHU NLQG DQG QDWXUH ZKLFK H[LVW RU PD\ ODWHU H[LVW DV D UHVXOW RI WKH DFWLYLWLHV
 RI SUHVHQW RU SDVW HPSOR\HHV RU DJHQWV RI WKH 5HFHLYHUVKLS (QWLWLHV ,Q DGGLWLRQ RQ

                                            
                                                            67,38/$7(' 3527(&7,9( 25'(5
  PRWLRQ RI WKH 5HFHLYHU WKH &RXUW LVVXHG LWV 2UGHU *UDQWLQJ 0RWLRQ RI 5HFHLYHU IRU
  2UGHU *UDQWLQJ 6XESRHQD 3RZHU WR WKH 5HFHLYHU LQ $LG RI +LV 3RZHUV DQG 'XWLHV RQ
  6HSWHPEHU   'RF 1R 
          7KH 5HFHLYHU KDV UHTXHVWHG WKDW DXGLWRUV DWWRUQH\V DQG RWKHU ILQDQFLDO DQGRU
  YDOXDWLRQ DGYLVRUV ZKLFK SURYLGHG VHUYLFHV WR WKH 5HFHLYHUVKLS (QWLWLHV WXUQ RYHU WR
  WKH 5HFHLYHU WKH FOLHQW ILOHV RI WKH 5HFHLYHUVKLS (QWLWLHV WKDW DUH LQ WKH SRVVHVVLRQ RI
  WKRVH LQGLYLGXDOV DQG HQWLWLHV 7KH 5HFHLYHU KDV LVVXHG VXESRHQDV VHHNLQJ SURGXFWLRQ
  RI VXFK FOLHQW ILOHV DQG RWKHU PDWHULDOV DQG WKH 5HFHLYHU DQWLFLSDWHV LVVXLQJ IXUWKHU
  VXESRHQDV DQG FRQGXFWLQJ RWKHU GLVFRYHU\ LQWR WKH ILQDQFLDO DIIDLUV RI WKH
 5HFHLYHUVKLS (QWLWLHV &HUWDLQ RI WKH WKLUG SDUWLHV KDYH LQIRUPHG WKH 5HFHLYHU WKDW WKH
 FOLHQW ILOHV RI WKH 5HFHLYHUVKLS (QWLWLHV LQ WKHLU SRVVHVVLRQ FRQWDLQ FRQILGHQWLDO DQGRU
 SURSULHWDU\ LQIRUPDWLRQ SURWHFWHG IURP GLVFORVXUH DQG KDYH UHTXHVWHG FRQILGHQWLDO
 WUHDWPHQW IRU VXFK LQIRUPDWLRQ 7KXV WKH GRFXPHQWV DQG UHFRUGV SURGXFHG LQ DQG
 XVHG LQ WKLV DFWLRQ DQG LQ WKH 5HFHLYHUVKLS 0RWLRQV DQG 5HODWHG $FWLRQV DUH OLNHO\ WR
 LQYROYH FRQILGHQWLDO FRPPHUFLDO ILQDQFLDO WHFKQLFDO WUDGH VHFUHWV DQGRU SURSULHWDU\
 LQIRUPDWLRQ DQG SHUVRQDOO\ LGHQWLILDEOH LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP
 SXEOLF GLVFORVXUH DQG IURP XVH IRU DQ\ SXUSRVH RWKHU WKDQ LQ FRQQHFWLRQ ZLWK WKH
 SHQGLQJ UHFHLYHUVKLS SURFHHGLQJ WKH 5HFHLYHUVKLS 0RWLRQV WKH 5HODWHG $FWLRQV WKDW
 PD\ EH FRPPHQFHG E\ WKH 5HFHLYHU DQG WKH SURVHFXWLRQ RU UHVROXWLRQ RI WKLV
 OLWLJDWLRQ LV ZDUUDQWHG 6XFK FRQILGHQWLDO DQG SURSULHWDU\ PDWHULDOV DQG LQIRUPDWLRQ
 FRQVLVW RI DPRQJ RWKHU WKLQJV FRQILGHQWLDO EXVLQHVV RU ILQDQFLDO LQIRUPDWLRQ
 LQIRUPDWLRQ UHJDUGLQJ FRQILGHQWLDO EXVLQHVV SUDFWLFHV DQG WUDGH VHFUHWV RU RWKHU
 FRQILGHQWLDO UHVHDUFK GHYHORSPHQW RU FRPPHUFLDO LQIRUPDWLRQ LQFOXGLQJ LQIRUPDWLRQ
 LPSOLFDWLQJ SULYDF\ ULJKWV RI WKLUG SDUWLHV  LQIRUPDWLRQ RWKHUZLVH JHQHUDOO\
 XQDYDLODEOH WR WKH SXEOLF RU ZKLFK PD\ EH SULYLOHJHG RU RWKHUZLVH SURWHFWHG IURP
 GLVFORVXUH XQGHU VWDWH RU IHGHUDO VWDWXWHV FRXUW UXOHV FDVH GHFLVLRQV RU FRPPRQ ODZ
 $FFRUGLQJO\ WR H[SHGLWH WKH IORZ RI LQIRUPDWLRQ WR IDFLOLWDWH WKH SURPSW UHVROXWLRQ RI

                                            
                                                            67,38/$7(' 3527(&7,9( 25'(5
  GLVSXWHV RYHU FRQILGHQWLDOLW\ RI GLVFRYHU\ PDWHULDOV WR DGHTXDWHO\ SURWHFW LQIRUPDWLRQ
  WKH 6(& WKH 5HFHLYHU DQG WKLUG SDUWLHV DUH HQWLWOHG WR NHHS FRQILGHQWLDO WR HQVXUH WKDW
  WKH 6(& DQG WKH 5HFHLYHU DUH SHUPLWWHG UHDVRQDEOH DQGRU QHFHVVDU\ XVHV RI VXFK
  PDWHULDO LQ SUHSDUDWLRQ IRU DQG LQ WKH FRQGXFW RI PDWWHUV DULVLQJ LQ WKH UHFHLYHUVKLS
  SURFHHGLQJ 5HFHLYHUVKLS 0RWLRQV 5HODWHG $FWLRQV DQ\ KHDULQJV RU SURFHHGLQJV
  UHVROYLQJ WKLV DFWLRQ DQG LQ WKH IXOILOOPHQW RI WKH 5HFHLYHU¶V GXWLHV DQG REOLJDWLRQV WR
  DGGUHVV WKHLU KDQGOLQJ DW WKH HQG RI WKH UHFHLYHUVKLS SURFHHGLQJ DQG VHUYH WKH HQGV RI
  MXVWLFH D SURWHFWLYH RUGHU IRU VXFK LQIRUPDWLRQ LV MXVWLILHG LQ WKLV DFWLRQ
          ,W LV WKH LQWHQW RI WKH 6(& DQG WKH 5HFHLYHU WKDW LQIRUPDWLRQ ZLOO QRW EH
 GHVLJQDWHG DV FRQILGHQWLDO IRU WDFWLFDO UHDVRQV DQG WKDW QRWKLQJ EH GHVLJQDWHG DV
 FRQILGHQWLDO ZLWKRXW D JRRG IDLWK EHOLHI WKDW LW KDV EHHQ PDLQWDLQHG LQ D FRQILGHQWLDO
 QRQSXEOLF PDQQHU DQG WKHUH LV JRRG FDXVH ZK\ LW VKRXOG QRW EH SDUW RI WKH SXEOLF
 UHFRUG RI WKLV DFWLRQ ,W LV WKH LQWHQW RI WKH 6(& DQG WKH 5HFHLYHU WKDW WKLUG SDUWLHV
 UHVSRQGLQJ WR VXESRHQDV DQG SURYLGLQJ LQIRUPDWLRQ WR WKH 6(& DQGRU WKH 5HFHLYHU EH
 DEOH WR GHVLJQDWH GRFXPHQWV DQG LQIRUPDWLRQ FRQILGHQWLDO XQGHU WKH WHUPV DQG
 SURYLVLRQV RI WKLV 2UGHU SURYLGLQJ D PHFKDQLVP IRU D WKH SURSULHW\ RI WKH
 FRQILGHQWLDOLW\ GHVLJQDWLRQ WR EH DGGUHVVHG DQG UHVROYHG ZKLOH QRW GHOD\LQJ WKH
 6WLSXODWLQJ 3DUWLHV¶ UHFHLSW DQG UHYLHZ RI VXFK GRFXPHQWV DQG LQIRUPDWLRQ DQG E
 WKLUG SDUWLHV VXFK DV ZLWQHVVHV H[SHUWV DQG FRQVXOWDQWV WR UHFHLYH DQG UHYLHZ VXFK
 GRFXPHQWV DQG LQIRUPDWLRQ SURYLGHG WKDW WKH\ H[HFXWH WKH $FNQRZOHGJHPHQW DQG
 $JUHHPHQW WR %H %RXQG DWWDFKHG KHUHWR DV ([KLELW $
              '(),1,7,216
             $FWLRQ WKLV SHQGLQJ IHGHUDO ODZ VXLW LQFOXGLQJ 5HFHLYHUVKLS 0RWLRQV
 DQG 5HODWHG $FWLRQV ILOHG E\ WKH 5HFHLYHU WR WKH H[WHQW KHUHDIWHU ILOHG DQG GHVLJQDWHG
 DV 5HODWHG $FWLRQV
             &KDOOHQJLQJ 3DUW\ D 3DUW\ RU 1RQ3DUW\ WKDW FKDOOHQJHV WKH GHVLJQDWLRQ
 RI LQIRUPDWLRQ RU LWHPV XQGHU WKLV 2UGHU

                                             
                                                             67,38/$7(' 3527(&7,9( 25'(5
             ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV LQIRUPDWLRQ UHJDUGOHVV RI
  KRZ LW LV JHQHUDWHG VWRUHG RU PDLQWDLQHG RU WDQJLEOH WKLQJV WKDW TXDOLI\ IRU SURWHFWLRQ
  XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH  F  DQG DV VSHFLILHG DERYH LQ WKH *RRG
  &DXVH 6WDWHPHQW
             &RXQVHO 2XWVLGH &RXQVHO RI 5HFRUG DQG +RXVH &RXQVHO DV ZHOO DV WKHLU
  VXSSRUW VWDII 
             'HVLJQDWLQJ 3DUW\ D 3DUW\ RU 1RQ3DUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ RU
  LWHPV WKDW LW SURGXFHV LQ GLVFORVXUHV RU LQ UHVSRQVHV WR GLVFRYHU\ DV
  ³&21),'(17,$/´
            'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO DOO LWHPV RU LQIRUPDWLRQ UHJDUGOHVV RI
 WKH PHGLXP RU PDQQHU LQ ZKLFK LW LV JHQHUDWHG VWRUHG RU PDLQWDLQHG LQFOXGLQJ
 DPRQJ RWKHU WKLQJV WHVWLPRQ\ WUDQVFULSWV DQG WDQJLEOH WKLQJV  WKDW DUH SURGXFHG RU
 JHQHUDWHG LQ GLVFORVXUHV RU UHVSRQVHV WR GLVFRYHU\ LQ WKLV PDWWHU LQFOXGLQJ EXW QRW
 OLPLWHG WR LQ UHVSRQVH WR VXESRHQDV LVVXHG E\ WKH 5HFHLYHU 
            ([SHUW D SHUVRQ ZLWK VSHFLDOL]HG NQRZOHGJH RU H[SHULHQFH LQ D PDWWHU
 SHUWLQHQW WR WKH OLWLJDWLRQ ZKR KDV EHHQ UHWDLQHG E\ D 3DUW\ RU LWV FRXQVHO WR VHUYH DV DQ
 H[SHUW ZLWQHVV RU DV D FRQVXOWDQW LQ WKLV $FWLRQ
            +RXVH &RXQVHO DWWRUQH\V ZKR DUH HPSOR\HHV RI D SDUW\ WR WKLV $FWLRQ
 +RXVH &RXQVHO GRHV QRW LQFOXGH 2XWVLGH &RXQVHO RI 5HFRUG RU DQ\ RWKHU RXWVLGH
 FRXQVHO
            1RQ3DUW\ DQ\ QDWXUDO SHUVRQ SDUWQHUVKLS FRUSRUDWLRQ DVVRFLDWLRQ RU
 RWKHU OHJDO HQWLW\ QRW QDPHG DV D 3DUW\ WR WKLV DFWLRQ
          2XWVLGH &RXQVHO RI 5HFRUG DWWRUQH\V ZKR DUH QRW HPSOR\HHV RI D SDUW\
 WR WKLV $FWLRQ EXW DUH UHWDLQHG WR UHSUHVHQW RU DGYLVH D SDUW\ WR WKLV $FWLRQ DQG KDYH
 DSSHDUHG LQ WKLV $FWLRQ RQ EHKDOI RI WKDW SDUW\ RU DUH DIILOLDWHG ZLWK D ODZ ILUP ZKLFK
 KDV DSSHDUHG RQ EHKDOI RI WKDW SDUW\ DQG LQFOXGHV VXSSRUW VWDII
          3DUW\ DQ\ SDUW\ WR WKLV $FWLRQ LQFOXGLQJ DOO RI LWV RIILFHUV GLUHFWRUV

                                             
                                                             67,38/$7(' 3527(&7,9( 25'(5
  HPSOR\HHV FRQVXOWDQWV UHWDLQHG H[SHUWV DQG 2XWVLGH &RXQVHO RI 5HFRUG DQG WKHLU
  VXSSRUW VWDIIV 
           3URGXFLQJ 3DUW\ D 3DUW\ RU 1RQ3DUW\ WKDW SURGXFHV 'LVFORVXUH RU
  'LVFRYHU\ 0DWHULDO LQ WKLV $FWLRQ
           3URIHVVLRQDO 9HQGRUV SHUVRQV RU HQWLWLHV WKDW SURYLGH OLWLJDWLRQ VXSSRUW
  VHUYLFHV HJ SKRWRFRS\LQJ YLGHRWDSLQJ WUDQVODWLQJ SUHSDULQJ H[KLELWV RU
  GHPRQVWUDWLRQV DQG RUJDQL]LQJ VWRULQJ RU UHWULHYLQJ GDWD LQ DQ\ IRUP RU PHGLXP
  DQG WKHLU HPSOR\HHV DQG VXEFRQWUDFWRUV
           3URWHFWHG 0DWHULDO DQ\ 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW LV
 GHVLJQDWHG DV ³&21),'(17,$/´
          5HFHLYLQJ 3DUW\ D 3DUW\ WKDW UHFHLYHV 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO
 IURP D 3URGXFLQJ 3DUW\
          6WLSXODWLQJ 3DUW\ HLWKHU RU ERWK RI WKH SODLQWLII 6HFXULWLHV DQG ([FKDQJH
 &RPPLVVLRQ DQG WKH 5HFHLYHU
              6&23(
         7KH SURWHFWLRQV FRQIHUUHG E\ WKLV 6WLSXODWLRQ DQG 2UGHU FRYHU QRW RQO\
 3URWHFWHG 0DWHULDO DV GHILQHG DERYH  EXW DOVR  DQ\ LQIRUPDWLRQ FRSLHG RU H[WUDFWHG
 IURP 3URWHFWHG 0DWHULDO  DOO FRSLHV H[FHUSWV VXPPDULHV RU FRPSLODWLRQV RI
 3URWHFWHG 0DWHULDO DQG  DQ\ WHVWLPRQ\ FRQYHUVDWLRQV RU SUHVHQWDWLRQV E\ 3DUWLHV
 RU WKHLU &RXQVHO WKDW PLJKW UHYHDO 3URWHFWHG 0DWHULDO
         $Q\ XVH RI 3URWHFWHG 0DWHULDO DW WULDO ZLOO EH JRYHUQHG E\ WKH RUGHUV RI WKH WULDO
 MXGJH 7KLV 2UGHU GRHV QRW JRYHUQ WKH XVH RI 3URWHFWHG 0DWHULDO DW WULDO
         1RWZLWKVWDQGLQJ DQ\ RWKHU SURYLVLRQ FRQWDLQHG KHUHLQ WKLV 3URWHFWLYH 2UGHU
 VKDOO QRW OLPLW RU RWKHUZLVH DEURJDWH WKH DELOLW\ DQG DXWKRULW\ RI 3ODLQWLII 6HFXULWLHV
 DQG ([FKDQJH &RPPLVVLRQ ³6(&´ WR ZLWKRXW QRWLI\LQJ WKH 'HVLJQDWLQJ 3DUW\ 
 XVH GLVFORVH RU UHWDLQ DQ\ PDWHULDOV WR WKH H[WHQW UHTXLUHG E\ ODZ DQGRU  XVH RU
 GLVFORVH DQ\ PDWHULDOV LQ D PDQQHU FRQVLVWHQW ZLWK SDUDJUDSKV  RI 6HFWLRQ + RI

                                            
                                                            67,38/$7(' 3527(&7,9( 25'(5
  6(& )RUP  WKH ³5RXWLQH 8VHV RI ,QIRUPDWLRQ´  D FRS\ RI ZKLFK LV DWWDFKHG
  KHUHWR DV ([KLELW %
               '85$7,21
                 (YHQ DIWHU ILQDO GLVSRVLWLRQ RI WKLV OLWLJDWLRQ WKH FRQILGHQWLDOLW\
  REOLJDWLRQV LPSRVHG E\ WKLV 2UGHU ZLOO UHPDLQ LQ HIIHFW XQWLO D 'HVLJQDWLQJ 3DUW\
  DJUHHV RWKHUZLVH LQ ZULWLQJ RU D FRXUW RUGHU RWKHUZLVH GLUHFWV )LQDO GLVSRVLWLRQ ZLOO
  EH GHHPHG WR EH WKH ODWHU RI  GLVPLVVDO RI DOO FODLPV DQG GHIHQVHV LQ WKLV $FWLRQ
  ZLWK RU ZLWKRXW SUHMXGLFH  ILQDO MXGJPHQW KHUHLQ DIWHU WKH FRPSOHWLRQ DQG
  H[KDXVWLRQ RI DOO DSSHDOV UHKHDULQJV UHPDQGV WULDOV RU UHYLHZV RI WKLV $FWLRQ
 LQFOXGLQJ WKH WLPH OLPLWV IRU ILOLQJ DQ\ PRWLRQV RU DSSOLFDWLRQV IRU H[WHQVLRQ RI WLPH
 SXUVXDQW WR DSSOLFDEOH ODZ DQG  HQWU\ RI DQ RUGHU RI WKH &RXUW DSSURYLQJ WKH ILQDO
 ZLQG XS DQG FORVXUH RI WKH UHFHLYHUVKLS SURFHHGLQJ $ ELIXUFDWHG FRQVHQW MXGJPHQW
 GHWHUPLQLQJ OLDELOLW\ EXW QRW WKH PRQHWDU\ UHOLHI VRXJKW E\ 3ODLQWLII ZDV HQWHUHG E\
 WKH &RXUW RQ -XQH   'RF 1R   DQG LW LV DQWLFLSDWHG WKDW D ILQDO MXGJPHQW
 IRU PRQHWDU\ UHOLHI PD\ EH HQWHUHG LQ WKH IXWXUH LQ WKH $FWLRQ ZKLFK VKDOO FRQVWLWXWH
 WKH ILQDO MXGJPHQW LQ WKH $FWLRQ +RZHYHU WKH UHFHLYHUVKLS SURFHHGLQJ PD\ FRQWLQXH
 DIWHU HQWU\ RI WKH ILQDO MXGJPHQW XQWLO WKH UHFHLYHUVKLS HVWDWH LV IXOO\ DGPLQLVWHUHG
              '(6,*1$7,1* 3527(&7(' 0$7(5,$/
             ([HUFLVH RI 5HVWUDLQW DQG &DUH LQ 'HVLJQDWLQJ 0DWHULDO IRU 3URWHFWLRQ
 (DFK 6WLSXODWLQJ 3DUW\ RU 1RQ3DUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ RU LWHPV IRU
 SURWHFWLRQ XQGHU WKLV 2UGHU PXVW WDNH FDUH WR OLPLW DQ\ VXFK GHVLJQDWLRQ WR VSHFLILF
 PDWHULDO WKDW TXDOLILHV XQGHU WKH DSSURSULDWH VWDQGDUGV 7KH 'HVLJQDWLQJ 3DUW\ PXVW
 GHVLJQDWH IRU SURWHFWLRQ RQO\ WKRVH SDUWV RI PDWHULDO GRFXPHQWV LWHPV RU RUDO RU
 ZULWWHQ FRPPXQLFDWLRQV WKDW TXDOLI\ VR WKDW RWKHU SRUWLRQV RI WKH PDWHULDO GRFXPHQWV
 LWHPV RU FRPPXQLFDWLRQV IRU ZKLFK SURWHFWLRQ LV QRW ZDUUDQWHG DUH QRW VZHSW
 XQMXVWLILDEO\ ZLWKLQ WKH DPELW RI WKLV 2UGHU
         0DVV LQGLVFULPLQDWH RU URXWLQL]HG GHVLJQDWLRQV DUH SURKLELWHG 'HVLJQDWLRQV

                                              
                                                              67,38/$7(' 3527(&7,9( 25'(5
  WKDW DUH VKRZQ WR EH FOHDUO\ XQMXVWLILHG RU WKDW KDYH EHHQ PDGH IRU DQ LPSURSHU
  SXUSRVH HJ WR XQQHFHVVDULO\ HQFXPEHU WKH FDVH GHYHORSPHQW SURFHVV RU WR LPSRVH
  XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV PD\ H[SRVH WKH 'HVLJQDWLQJ 3DUW\
  WR VDQFWLRQV
          ,I LW FRPHV WR D 'HVLJQDWLQJ 3DUW\¶V DWWHQWLRQ WKDW LQIRUPDWLRQ RU LWHPV WKDW LW
  GHVLJQDWHG IRU SURWHFWLRQ GR QRW TXDOLI\ IRU SURWHFWLRQ WKDW 'HVLJQDWLQJ 3DUW\ PXVW
  SURPSWO\ QRWLI\ DOO RWKHU 6WLSXODWLQJ 3DUWLHV WKDW LW LV ZLWKGUDZLQJ WKH LQDSSOLFDEOH
  GHVLJQDWLRQ
               0DQQHU DQG 7LPLQJ RI 'HVLJQDWLRQV ([FHSW DV RWKHUZLVH SURYLGHG LQ
 WKLV 2UGHU VHH HJ VHFRQG SDUDJUDSK RI VHFWLRQ  D EHORZ  RU DV RWKHUZLVH
 VWLSXODWHG RU RUGHUHG 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW TXDOLILHV IRU SURWHFWLRQ
 XQGHU WKLV 2UGHU PXVW EH FOHDUO\ VR GHVLJQDWHG EHIRUH WKH PDWHULDO LV GLVFORVHG RU
 SURGXFHG
         'HVLJQDWLRQ LQ FRQIRUPLW\ ZLWK WKLV 2UGHU UHTXLUHV
          D IRU LQIRUPDWLRQ LQ GRFXPHQWDU\ IRUP HJ SDSHU RU HOHFWURQLF GRFXPHQWV
 EXW H[FOXGLQJ WUDQVFULSWV RI GHSRVLWLRQV RU RWKHU SUHWULDO RU WULDO SURFHHGLQJV  WKDW WKH
 3URGXFLQJ 3DUW\ DIIL[ DW D PLQLPXP WKH OHJHQG ³&21),'(17,$/´ KHUHLQDIWHU
 ³&21),'(17,$/ OHJHQG´  WR HDFK SDJH WKDW FRQWDLQV SURWHFWHG PDWHULDO ,I RQO\ D
 SRUWLRQ RU SRUWLRQV RI WKH PDWHULDO RQ D SDJH TXDOLILHV IRU SURWHFWLRQ WKH 3URGXFLQJ
 3DUW\ DOVR PXVW FOHDUO\ LGHQWLI\ WKH SURWHFWHG SRUWLRQ V HJ E\ PDNLQJ DSSURSULDWH
 PDUNLQJV LQ WKH PDUJLQV 
         $ 6WLSXODWLQJ 3DUW\ RU 1RQ3DUW\ WKDW PDNHV RULJLQDO GRFXPHQWV DYDLODEOH IRU
 LQVSHFWLRQ QHHG QRW GHVLJQDWH WKHP IRU SURWHFWLRQ XQWLO DIWHU WKH LQVSHFWLQJ 3DUW\ KDV
 LQGLFDWHG ZKLFK GRFXPHQWV LW ZRXOG OLNH FRSLHG DQG SURGXFHG 'XULQJ WKH LQVSHFWLRQ
 DQG EHIRUH WKH GHVLJQDWLRQ DOO RI WKH PDWHULDO PDGH DYDLODEOH IRU LQVSHFWLRQ ZLOO EH
 GHHPHG ³&21),'(17,$/´ $IWHU WKH LQVSHFWLQJ 6WLSXODWLQJ 3DUW\ KDV LGHQWLILHG WKH
 GRFXPHQWV LW ZDQWV FRSLHG DQG SURGXFHG WKH 3URGXFLQJ 3DUW\ PXVW GHWHUPLQH ZKLFK

                                             
                                                             67,38/$7(' 3527(&7,9( 25'(5
  GRFXPHQWV RU SRUWLRQV WKHUHRI TXDOLI\ IRU SURWHFWLRQ XQGHU WKLV 2UGHU 7KHQ EHIRUH
  SURGXFLQJ WKH VSHFLILHG GRFXPHQWV WKH 3URGXFLQJ 3DUW\ PXVW DIIL[ WKH
  ³&21),'(17,$/ OHJHQG´ WR HDFK SDJH WKDW FRQWDLQV 3URWHFWHG 0DWHULDO ,I RQO\ D
  SRUWLRQ RU SRUWLRQV RI WKH PDWHULDO RQ D SDJH TXDOLILHV IRU SURWHFWLRQ WKH 3URGXFLQJ
  3DUW\ DOVR PXVW FOHDUO\ LGHQWLI\ WKH SURWHFWHG SRUWLRQ V HJ E\ PDNLQJ DSSURSULDWH
  PDUNLQJV LQ WKH PDUJLQV 
           E IRU WHVWLPRQ\ JLYHQ LQ GHSRVLWLRQV WKDW WKH 'HVLJQDWLQJ 3DUW\ LGHQWLI\ WKH
  'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO RQ WKH UHFRUG EHIRUH WKH FORVH RI WKH GHSRVLWLRQ DOO
  SURWHFWHG WHVWLPRQ\
          F IRU LQIRUPDWLRQ SURGXFHG LQ VRPH IRUP RWKHU WKDQ GRFXPHQWDU\ DQG IRU DQ\
 RWKHU WDQJLEOH LWHPV WKDW WKH 3URGXFLQJ 3DUW\ DIIL[ LQ D SURPLQHQW SODFH RQ WKH
 H[WHULRU RI WKH FRQWDLQHU RU FRQWDLQHUV LQ ZKLFK WKH LQIRUPDWLRQ LV VWRUHG WKH OHJHQG
 ³&21),'(17,$/´ ,I RQO\ D SRUWLRQ RU SRUWLRQV RI WKH LQIRUPDWLRQ ZDUUDQWV
 SURWHFWLRQ WKH 3URGXFLQJ 3DUW\ WR WKH H[WHQW SUDFWLFDEOH ZLOO LGHQWLI\ WKH SURWHFWHG
 SRUWLRQ V 
             ,QDGYHUWHQW )DLOXUHV WR 'HVLJQDWH ,I WLPHO\ FRUUHFWHG DQ LQDGYHUWHQW
 IDLOXUH WR GHVLJQDWH TXDOLILHG LQIRUPDWLRQ RU LWHPV GRHV QRW VWDQGLQJ DORQH ZDLYH WKH
 'HVLJQDWLQJ 3DUW\¶V ULJKW WR VHFXUH SURWHFWLRQ XQGHU WKLV 2UGHU IRU VXFK PDWHULDO
 8SRQ WLPHO\ FRUUHFWLRQ RI D GHVLJQDWLRQ WKH 5HFHLYLQJ 3DUW\ PXVW PDNH UHDVRQDEOH
 HIIRUWV WR DVVXUH WKDW WKH PDWHULDO LV WUHDWHG LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKLV
 2UGHU
              &+$//(1*,1* &21),'(17,$/,7< '(6,*1$7,216
             7LPLQJ RI &KDOOHQJHV $Q\ 6WLSXODWLQJ 3DUW\ RU 1RQ3DUW\ PD\
 FKDOOHQJH D GHVLJQDWLRQ RI FRQILGHQWLDOLW\ DW DQ\ WLPH WKDW LV FRQVLVWHQW ZLWK WKH
 &RXUW¶V 6FKHGXOLQJ 2UGHU
             0HHW DQG &RQIHU 7KH &KDOOHQJLQJ 3DUW\ ZLOO LQLWLDWH WKH GLVSXWH
 UHVROXWLRQ SURFHVV DQG LI QHFHVVDU\ ILOH D GLVFRYHU\ PRWLRQ XQGHU /RFDO 5XOH 

                                            
                                                            67,38/$7(' 3527(&7,9( 25'(5
  HW VHT
               7KH EXUGHQ RI SHUVXDVLRQ LQ DQ\ VXFK FKDOOHQJH SURFHHGLQJ ZLOO EH RQ WKH
  'HVLJQDWLQJ 3DUW\ )ULYRORXV FKDOOHQJHV DQG WKRVH PDGH IRU DQ LPSURSHU SXUSRVH
    HJ WR KDUDVV RU LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV PD\
  H[SRVH WKH &KDOOHQJLQJ 3DUW\ WR VDQFWLRQV 8QOHVV WKH 'HVLJQDWLQJ 3DUW\ KDV ZDLYHG
  RU ZLWKGUDZQ WKH FRQILGHQWLDOLW\ GHVLJQDWLRQ DOO SDUWLHV ZLOO FRQWLQXH WR DIIRUG WKH
  PDWHULDO LQ TXHVWLRQ WKH OHYHO RI SURWHFWLRQ WR ZKLFK LW LV HQWLWOHG XQGHU WKH 3URGXFLQJ
  3DUW\¶V GHVLJQDWLRQ XQWLO WKH &RXUW UXOHV RQ WKH FKDOOHQJH
                $&&(66 72 $1' 86( 2) 3527(&7(' 0$7(5,$/
              %DVLF 3ULQFLSOHV $ 5HFHLYLQJ 3DUW\ PD\ XVH 3URWHFWHG 0DWHULDO WKDW LV
 GLVFORVHG RU SURGXFHG E\ DQRWKHU 6WLSXODWLQJ 3DUW\ RU E\ D 1RQ3DUW\ LQ FRQQHFWLRQ
 ZLWK WKLV $FWLRQ RQO\ IRU WKH SXUSRVHV RI WKH UHFHLYHUVKLS SURFHHGLQJ 5HFHLYHUVKLS
 0RWLRQV 5HODWHG $FWLRQV DQG WKLV OLWLJDWLRQ 6XFK 3URWHFWHG 0DWHULDO PD\ EH
 GLVFORVHG RQO\ WR WKH FDWHJRULHV RI SHUVRQV DQG XQGHU WKH FRQGLWLRQV GHVFULEHG LQ WKLV
 2UGHU :KHQ WKH 'XUDWLRQ RI WKH 2UGHU LV WHUPLQDWHG DV SURYLGHG LQ 6HFWLRQ  DERYH D
 5HFHLYLQJ 3DUW\ PXVW FRPSO\ ZLWK WKH SURYLVLRQV RI VHFWLRQ  EHORZ ),1$/
 ',6326,7,21 
           3URWHFWHG 0DWHULDO PXVW EH VWRUHG DQG PDLQWDLQHG E\ D 5HFHLYLQJ 3DUW\ DW D
 ORFDWLRQ DQG LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV OLPLWHG WR WKH SHUVRQV
 DXWKRUL]HG XQGHU WKLV 2UGHU
              'LVFORVXUH RI ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV 8QOHVV
 RWKHUZLVH RUGHUHG E\ WKH &RXUW RU SHUPLWWHG LQ ZULWLQJ E\ WKH 'HVLJQDWLQJ 3DUW\ D
 5HFHLYLQJ 3DUW\ PD\ GLVFORVH DQ\ LQIRUPDWLRQ RU LWHP GHVLJQDWHG ³&21),'(17,$/´
 RQO\ WR
           D WKH 5HFHLYLQJ 3DUW\¶V 2XWVLGH &RXQVHO RI 5HFRUG LQ WKLV $FWLRQ DV ZHOO DV
 HPSOR\HHV RI VDLG 2XWVLGH &RXQVHO RI 5HFRUG WR ZKRP LW LV UHDVRQDEO\ QHFHVVDU\ WR
 GLVFORVH WKH LQIRUPDWLRQ IRU WKLV $FWLRQ

                                            
                                                            67,38/$7(' 3527(&7,9( 25'(5
          E WKH RIILFHUV GLUHFWRUV DQG HPSOR\HHV LQFOXGLQJ +RXVH &RXQVHO RI WKH
  5HFHLYLQJ 3DUW\ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ
          F ([SHUWV DV GHILQHG LQ WKLV 2UGHU RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP
  GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR KDYH VLJQHG WKH
  ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
          G WKH &RXUW DQG LWV SHUVRQQHO
          H FRXUW UHSRUWHUV DQG WKHLU VWDII
          I SURIHVVLRQDO MXU\ RU WULDO FRQVXOWDQWV PRFN MXURUV DQG 3URIHVVLRQDO 9HQGRUV
  WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR KDYH VLJQHG WKH
 ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
         J WKH DXWKRU RU UHFLSLHQW RI D GRFXPHQW FRQWDLQLQJ WKH LQIRUPDWLRQ RU D
 FXVWRGLDQ RU RWKHU SHUVRQ ZKR RWKHUZLVH SRVVHVVHG RU NQHZ WKH LQIRUPDWLRQ
         K GXULQJ WKHLU GHSRVLWLRQV ZLWQHVVHV DQG DWWRUQH\V IRU ZLWQHVVHV LQ WKH
 $FWLRQ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ SURYLGHG  WKH GHSRVLQJ SDUW\
 UHTXHVWV WKDW WKH ZLWQHVV VLJQ WKH IRUP DWWDFKHG DV ([KLELW $ KHUHWR DQG  WKH\ ZLOO
 QRW EH SHUPLWWHG WR NHHS DQ\ FRQILGHQWLDO LQIRUPDWLRQ XQOHVV WKH\ VLJQ WKH
 ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $  XQOHVV RWKHUZLVH DJUHHG
 E\ WKH 'HVLJQDWLQJ 3DUW\ RU RUGHUHG E\ WKH FRXUW 3DJHV RI WUDQVFULEHG GHSRVLWLRQ
 WHVWLPRQ\ RU H[KLELWV WR GHSRVLWLRQV WKDW UHYHDO 3URWHFWHG 0DWHULDO PD\ EH VHSDUDWHO\
 ERXQG E\ WKH FRXUW UHSRUWHU DQG PD\ QRW EH GLVFORVHG WR DQ\RQH H[FHSW DV SHUPLWWHG
 XQGHU WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU
         L DQ\ PHGLDWRU RU VHWWOHPHQW RIILFHU DQG WKHLU VXSSRUWLQJ SHUVRQQHO PXWXDOO\
 DJUHHG XSRQ E\ DQ\ RI WKH SDUWLHV HQJDJHG LQ VHWWOHPHQW GLVFXVVLRQV
         M SODLQWLII 6HFXULWLHV DQG ([FKDQJH &RPPLVVLRQ DQG
         M ZLWK UHVSHFW WR WKH 5HFHLYHU LQ DGGLWLRQ WR WKH IRUHJRLQJ WR SHUVRQV WR
 ZKLFK WKH 5HFHLYHU LV SHUPLWWHG RU REOLJDWHG WR GLVFORVH PDWHULDOV SXUVXDQW WR KLV
 SRZHUV DQG GXWLHV XQGHU WKH 5HFHLYHU 2UGHU

                                             
                                                           67,38/$7(' 3527(&7,9( 25'(5
              3527(&7(' 0$7(5,$/ 68%32(1$(' 25 25'(5('
  352'8&(' ,1 27+(5 /,7,*$7,21
          ([FHSW DV RWKHUZLVH SURYLGHG E\ ODZ RU &RXUW RUGHU LI D 6WLSXODWLQJ 3DUW\ LV
  VHUYHG ZLWK D VXESRHQD RU D FRXUW RUGHU LVVXHG LQ RWKHU OLWLJDWLRQ WKDW FRPSHOV
  GLVFORVXUH RI DQ\ LQIRUPDWLRQ RU LWHPV GHVLJQDWHG LQ WKLV $FWLRQ DV
  ³&21),'(17,$/´ WKDW 6WLSXODWLQJ 3DUW\ PXVW
           D SURPSWO\ QRWLI\ LQ ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ 6XFK QRWLILFDWLRQ ZLOO
  LQFOXGH D FRS\ RI WKH VXESRHQD RU FRXUW RUGHU
           E SURPSWO\ QRWLI\ LQ ZULWLQJ WKH SDUW\ ZKR FDXVHG WKH VXESRHQD RU RUGHU WR
 LVVXH LQ WKH RWKHU OLWLJDWLRQ WKDW VRPH RU DOO RI WKH PDWHULDO FRYHUHG E\ WKH VXESRHQD RU
 RUGHU LV VXEMHFW WR WKLV 3URWHFWLYH 2UGHU 6XFK QRWLILFDWLRQ ZLOO LQFOXGH D FRS\ RI WKLV
 6WLSXODWHG 3URWHFWLYH 2UGHU DQG
          F FRRSHUDWH ZLWK UHVSHFW WR DOO UHDVRQDEOH SURFHGXUHV VRXJKW WR EH SXUVXHG E\
 WKH 'HVLJQDWLQJ 3DUW\ ZKRVH 3URWHFWHG 0DWHULDO PD\ EH DIIHFWHG
         ,I WKH 'HVLJQDWLQJ 3DUW\ WLPHO\ VHHNV D SURWHFWLYH RUGHU WKH 3DUW\ VHUYHG ZLWK
 WKH VXESRHQD RU FRXUW RUGHU ZLOO QRW SURGXFH DQ\ LQIRUPDWLRQ GHVLJQDWHG LQ WKLV DFWLRQ
 DV ³&21),'(17,$/´ EHIRUH D GHWHUPLQDWLRQ E\ WKH FRXUW IURP ZKLFK WKH VXESRHQD
 RU RUGHU LVVXHG XQOHVV WKH 6WLSXODWLQJ 3DUW\ KDV REWDLQHG WKH 'HVLJQDWLQJ 3DUW\¶V
 SHUPLVVLRQ 7KH 'HVLJQDWLQJ 3DUW\ ZLOO EHDU WKH EXUGHQ DQG H[SHQVH RI VHHNLQJ
 SURWHFWLRQ LQ WKDW FRXUW RI LWV FRQILGHQWLDO PDWHULDO DQG QRWKLQJ LQ WKHVH SURYLVLRQV
 VKRXOG EH FRQVWUXHG DV DXWKRUL]LQJ RU HQFRXUDJLQJ D 5HFHLYLQJ 3DUW\ LQ WKLV $FWLRQ WR
 GLVREH\ D ODZIXO GLUHFWLYH IURP DQRWKHU FRXUW
             $ 1213$57<¶6 3527(&7(' 0$7(5,$/ 628*+7 72 %(
 352'8&(' ,1 7+,6 /,7,*$7,21
          D 7KH WHUPV RI WKLV 2UGHU DUH DSSOLFDEOH WR LQIRUPDWLRQ SURGXFHG E\ D 1RQ
 3DUW\ LQ WKLV $FWLRQ DQG GHVLJQDWHG DV ³&21),'(17,$/´ 6XFK LQIRUPDWLRQ
 SURGXFHG E\ 1RQ3DUWLHV LQ FRQQHFWLRQ ZLWK WKLV OLWLJDWLRQ WKH UHFHLYHUVKLS

                                            
                                                            67,38/$7(' 3527(&7,9( 25'(5
  SURFHHGLQJ WKH 5HFHLYHUVKLS 0RWLRQV RU 5HODWHG $FWLRQV LV SURWHFWHG E\ WKH UHPHGLHV
  DQG UHOLHI SURYLGHG E\ WKLV 2UGHU 1RWKLQJ LQ WKHVH SURYLVLRQV VKRXOG EH FRQVWUXHG DV
  SURKLELWLQJ D 1RQ3DUW\ IURP VHHNLQJ DGGLWLRQDO SURWHFWLRQV
           E ,Q WKH HYHQW WKDW D 6WLSXODWLQJ 3DUW\ LV UHTXLUHG E\ D YDOLG GLVFRYHU\
  UHTXHVW WR SURGXFH D 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ LQ LWV SRVVHVVLRQ DQG WKH
  6WLSXODWLQJ 3DUW\ LV VXEMHFW WR DQ DJUHHPHQW ZLWK WKH 1RQ3DUW\ QRW WR SURGXFH WKH
  1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ WKHQ WKH 6WLSXODWLQJ 3DUW\ ZLOO
            SURPSWO\ QRWLI\ LQ ZULWLQJ WKH 5HTXHVWLQJ 3DUW\ DQG WKH 1RQ3DUW\ WKDW
  VRPH RU DOO RI WKH LQIRUPDWLRQ UHTXHVWHG LV VXEMHFW WR D FRQILGHQWLDOLW\ DJUHHPHQW ZLWK
 D 1RQ3DUW\
           SURPSWO\ SURYLGH WKH 1RQ3DUW\ ZLWK D FRS\ RI WKH 6WLSXODWHG 3URWHFWLYH
 2UGHU LQ WKLV $FWLRQ WKH UHOHYDQW GLVFRYHU\ UHTXHVW V  DQG D UHDVRQDEO\ VSHFLILF
 GHVFULSWLRQ RI WKH LQIRUPDWLRQ UHTXHVWHG DQG
           PDNH WKH LQIRUPDWLRQ UHTXHVWHG DYDLODEOH IRU LQVSHFWLRQ E\ WKH 1RQ3DUW\
 LI UHTXHVWHG
          F ,I WKH 1RQ3DUW\ IDLOV WR VHHN D SURWHFWLYH RUGHU IURP WKLV FRXUW ZLWKLQ 
 GD\V RI UHFHLYLQJ WKH QRWLFH DQG DFFRPSDQ\LQJ LQIRUPDWLRQ WKH 5HFHLYLQJ 3DUW\ PD\
 SURGXFH WKH 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ UHVSRQVLYH WR WKH GLVFRYHU\ UHTXHVW
 ,I WKH 1RQ3DUW\ WLPHO\ VHHNV D SURWHFWLYH RUGHU WKH 5HFHLYLQJ 3DUW\ ZLOO QRW SURGXFH
 DQ\ LQIRUPDWLRQ LQ LWV SRVVHVVLRQ RU FRQWURO WKDW LV VXEMHFW WR WKH FRQILGHQWLDOLW\
 DJUHHPHQW ZLWK WKH 1RQ3DUW\ EHIRUH D GHWHUPLQDWLRQ E\ WKH FRXUW $EVHQW D FRXUW
 RUGHU WR WKH FRQWUDU\ WKH 1RQ3DUW\ ZLOO EHDU WKH EXUGHQ DQG H[SHQVH RI VHHNLQJ
 SURWHFWLRQ LQ WKLV FRXUW RI LWV 3URWHFWHG 0DWHULDO
              81$87+25,=(' ',6&/2685( 2) 3527(&7(' 0$7(5,$/
         ,I D 5HFHLYLQJ 3DUW\ OHDUQV WKDW E\ LQDGYHUWHQFH RU RWKHUZLVH LW KDV GLVFORVHG
 3URWHFWHG 0DWHULDO WR DQ\ SHUVRQ RU LQ DQ\ FLUFXPVWDQFH QRW DXWKRUL]HG XQGHU WKLV
 6WLSXODWHG 3URWHFWLYH 2UGHU WKH 5HFHLYLQJ 3DUW\ PXVW LPPHGLDWHO\ D QRWLI\ LQ

                                            
                                                            67,38/$7(' 3527(&7,9( 25'(5
  ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ RI WKH XQDXWKRUL]HG GLVFORVXUHV E XVH LWV EHVW HIIRUWV
  WR UHWULHYH DOO XQDXWKRUL]HG FRSLHV RI WKH 3URWHFWHG 0DWHULDO F LQIRUP WKH SHUVRQ RU
  SHUVRQV WR ZKRP XQDXWKRUL]HG GLVFORVXUHV ZHUH PDGH RI DOO WKH WHUPV RI WKLV 2UGHU
  DQG G UHTXHVW VXFK SHUVRQ RU SHUVRQV WR H[HFXWH WKH ³$FNQRZOHGJPHQW DQG
  $JUHHPHQW WR %H %RXQG´ WKDW LV DWWDFKHG KHUHWR DV ([KLELW $
             ,1$'9(57(17 352'8&7,21 2) 35,9,/(*(' 25 27+(5:,6(
  3527(&7(' 0$7(5,$/
          :KHQ D 3URGXFLQJ 3DUW\ JLYHV QRWLFH WR 5HFHLYLQJ 3DUWLHV WKDW FHUWDLQ
  LQDGYHUWHQWO\ SURGXFHG PDWHULDO LV VXEMHFW WR D FODLP RI SULYLOHJH RU RWKHU SURWHFWLRQ
 WKH REOLJDWLRQV RI WKH 5HFHLYLQJ 3DUWLHV DUH WKRVH VHW IRUWK LQ )HGHUDO 5XOH RI &LYLO
 3URFHGXUH  E  %  7KLV SURYLVLRQ LV QRW LQWHQGHG WR PRGLI\ ZKDWHYHU SURFHGXUH
 PD\ EH HVWDEOLVKHG LQ DQ HGLVFRYHU\ RUGHU WKDW SURYLGHV IRU SURGXFWLRQ ZLWKRXW SULRU
 SULYLOHJH UHYLHZ 3XUVXDQW WR )HGHUDO 5XOH RI (YLGHQFH  G DQG H  LQVRIDU DV WKH
 SDUWLHV UHDFK DQ DJUHHPHQW RQ WKH HIIHFW RI GLVFORVXUH RI D FRPPXQLFDWLRQ RU
 LQIRUPDWLRQ FRYHUHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH RU ZRUN SURGXFW SURWHFWLRQ WKH
 SDUWLHV PD\ LQFRUSRUDWH WKHLU DJUHHPHQW LQ WKH VWLSXODWHG SURWHFWLYH RUGHU VXEPLWWHG WR
 WKH FRXUW 0,6&(//$1(286
          5LJKW WR )XUWKHU 5HOLHI 1RWKLQJ LQ WKLV 2UGHU DEULGJHV WKH ULJKW RI DQ\
 SHUVRQ WR VHHN LWV PRGLILFDWLRQ E\ WKH &RXUW LQ WKH IXWXUH
          5LJKW WR $VVHUW 2WKHU 2EMHFWLRQV %\ VWLSXODWLQJ WR WKH HQWU\ RI WKLV
 3URWHFWLYH 2UGHU QR 6WLSXODWLQJ 3DUW\ ZDLYHV DQ\ ULJKW LW RWKHUZLVH ZRXOG KDYH WR
 REMHFW WR GLVFORVLQJ RU SURGXFLQJ DQ\ LQIRUPDWLRQ RU LWHP RQ DQ\ JURXQG QRW DGGUHVVHG
 LQ WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU 6LPLODUO\ QR 6WLSXODWLQJ 3DUW\ ZDLYHV DQ\ ULJKW WR
 REMHFW RQ DQ\ JURXQG WR XVH LQ HYLGHQFH RI DQ\ RI WKH PDWHULDO FRYHUHG E\ WKLV
 3URWHFWLYH 2UGHU
          )LOLQJ 3URWHFWHG 0DWHULDO $ 6WLSXODWLQJ 3DUW\ WKDW VHHNV WR ILOH XQGHU
 VHDO DQ\ 3URWHFWHG 0DWHULDO PXVW FRPSO\ ZLWK &LYLO /RFDO 5XOH  3URWHFWHG

                                            
                                                           67,38/$7(' 3527(&7,9( 25'(5
  0DWHULDO PD\ RQO\ EH ILOHG XQGHU VHDO SXUVXDQW WR D FRXUW RUGHU DXWKRUL]LQJ WKH VHDOLQJ
  RI WKH VSHFLILF 3URWHFWHG 0DWHULDO DW LVVXH ,I D 6WLSXODWLQJ 3DUW\ V UHTXHVW WR ILOH
  3URWHFWHG 0DWHULDO XQGHU VHDO LV GHQLHG E\ WKH FRXUW WKHQ WKH 5HFHLYLQJ 3DUW\ PD\ ILOH
  WKH LQIRUPDWLRQ LQ WKH SXEOLF UHFRUG XQOHVV RWKHUZLVH LQVWUXFWHG E\ WKH FRXUW
          1RWZLWKVWDQGLQJ DQ\ RWKHU SURYLVLRQ RI WKLV 3URWHFWLYH 2UGHU WKH 6(& VKDOO QRW
  EH OLPLWHG LQ LWV DELOLW\ WR VKDUH GLVFORVH RU SURGXFH DQ\ LQIRUPDWLRQ UHFHLYHG LQ
  FRQQHFWLRQ ZLWK WKLV DFWLRQ ZLWK DQ\ RWKHU IHGHUDO RU VWDWH DXWKRULW\ DJHQF\ RU
  GHSDUWPHQW       ),1$/ ',6326,7,21
          $IWHU WKH ILQDO GLVSRVLWLRQ RI WKLV $FWLRQ DV GHILQHG LQ 6HFWLRQ  '85$7,21 
 ZLWKLQ  GD\V RI D ZULWWHQ UHTXHVW E\ WKH 'HVLJQDWLQJ 3DUW\ HDFK 5HFHLYLQJ 3DUW\
 PXVW UHWXUQ DOO 3URWHFWHG 0DWHULDO WR WKH 3URGXFLQJ 3DUW\ RU GHVWUR\ VXFK PDWHULDO $V
 XVHG LQ WKLV VXEGLYLVLRQ ³DOO 3URWHFWHG 0DWHULDO´ LQFOXGHV DOO FRSLHV DEVWUDFWV
 FRPSLODWLRQV VXPPDULHV DQG DQ\ RWKHU IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH
 3URWHFWHG 0DWHULDO :KHWKHU WKH 3URWHFWHG 0DWHULDO LV UHWXUQHG RU GHVWUR\HG WKH
 5HFHLYLQJ 3DUW\ PXVW VXEPLW D ZULWWHQ FHUWLILFDWLRQ WR WKH 3URGXFLQJ 3DUW\ DQG LI QRW
 WKH VDPH SHUVRQ RU HQWLW\ WR WKH 'HVLJQDWLQJ 3DUW\ E\ WKH  GD\ GHDGOLQH WKDW 
 LGHQWLILHV E\ FDWHJRU\ ZKHUH DSSURSULDWH DOO WKH 3URWHFWHG 0DWHULDO WKDW ZDV UHWXUQHG
 RU GHVWUR\HG DQG  DIILUPV WKDW WKH 5HFHLYLQJ 3DUW\ KDV QRW UHWDLQHG DQ\ FRSLHV
 DEVWUDFWV FRPSLODWLRQV VXPPDULHV RU DQ\ RWKHU IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\
 RI WKH 3URWHFWHG 0DWHULDO 1RWZLWKVWDQGLQJ WKLV SURYLVLRQ &RXQVHO DUH HQWLWOHG WR
 UHWDLQ DQ DUFKLYDO FRS\ RI DOO SOHDGLQJV PRWLRQ SDSHUV WULDO GHSRVLWLRQ DQG KHDULQJ
 WUDQVFULSWV OHJDO PHPRUDQGD FRUUHVSRQGHQFH GHSRVLWLRQ DQG WULDO H[KLELWV H[SHUW
 UHSRUWV DWWRUQH\ ZRUN SURGXFW DQG FRQVXOWDQW DQG H[SHUW ZRUN SURGXFW HYHQ LI VXFK
 PDWHULDOV FRQWDLQ 3URWHFWHG 0DWHULDO $Q\ VXFK DUFKLYDO FRSLHV WKDW FRQWDLQ RU
 FRQVWLWXWH 3URWHFWHG 0DWHULDO UHPDLQ VXEMHFW WR WKLV 3URWHFWLYH 2UGHU DV VHW IRUWK LQ
 6HFWLRQ  '85$7,21 
         8QOLNH SULYDWH OLWLJDQWV WKH 6(& KDV VHSDUDWH DQG DGGLWLRQDO GRFXPHQW UHWHQWLRQ

                                             
                                                             67,38/$7(' 3527(&7,9( 25'(5
                     $77(67$7,21 2) (),/(' 6,*1$785(6
        , &KULVWRSKHU ' 6XOOLYDQ DP WKH (&) XVHU ZKRVH ,' DQG SDVVZRUG DUH EHLQJ
 XVHG WR ILOH WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU ,Q FRPSOLDQFH ZLWK /RFDO 5XOH  ,
 KHUHE\ DWWHVW WKDW $P\ -DQH /RQJR KDV FRQFXUUHG LQ WKLV ILOLQJ

 'DWHG -DQXDU\                           /s/ Christopher D. Sullivan
                                                       &KULVWRSKHU ' 6XOOLYDQ






















                                          
                                                          67,38/$7(' 3527(&7,9( 25'(5
                                          (;+,%,7 $
               $&.12:/('*0(17 $1' $*5((0(17 72 %( %281'
 
          , BBBBBBBBBBBBBBBBBBBBBBBBBBBBB >IXOO QDPH@ RI BBBBBBBBBBBBBBBBB >IXOO
  DGGUHVV@ GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW , KDYH UHDG LQ LWV HQWLUHW\ DQG
  XQGHUVWDQG WKH 6WLSXODWHG 3URWHFWLYH 2UGHU WKDW ZDV LVVXHG E\ WKH 8QLWHG 6WDWHV
  'LVWULFW &RXUW IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD RQ >GDWH@ LQ WKH FDVH RI Securities
  and Exchange Commission v. Direct Lending Investments, LLC, FY'6)
  05: &' &DO  , DJUHH WR FRPSO\ ZLWK DQG WR EH ERXQG E\ DOO WKH WHUPV RI WKLV
 6WLSXODWHG 3URWHFWLYH 2UGHU DQG , XQGHUVWDQG DQG DFNQRZOHGJH WKDW IDLOXUH WR VR
 FRPSO\ FRXOG H[SRVH PH WR VDQFWLRQV DQG SXQLVKPHQW LQ WKH QDWXUH RI FRQWHPSW ,
 VROHPQO\ SURPLVH WKDW , ZLOO QRW GLVFORVH LQ DQ\ PDQQHU DQ\ LQIRUPDWLRQ RU LWHP WKDW LV
 VXEMHFW WR WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU WR DQ\ SHUVRQ RU HQWLW\ H[FHSW LQ VWULFW
 FRPSOLDQFH ZLWK WKH SURYLVLRQV RI WKLV 2UGHU
         , IXUWKHU DJUHH WR VXEPLW WR WKH MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW
 IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD IRU WKH SXUSRVH RI HQIRUFLQJ WKH WHUPV RI WKLV
 6WLSXODWHG 3URWHFWLYH 2UGHU HYHQ LI VXFK HQIRUFHPHQW SURFHHGLQJV RFFXU DIWHU
 WHUPLQDWLRQ RI WKLV DFWLRQ , KHUHE\ DSSRLQW BBBBBBBBBBBBBBBBBBBBBBBBBB >IXOO
 QDPH@ RI BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >IXOO DGGUHVV DQG WHOHSKRQH
 QXPEHU@ DV P\ &DOLIRUQLD DJHQW IRU VHUYLFH RI SURFHVV LQ FRQQHFWLRQ ZLWK WKLV DFWLRQ RU
 DQ\ SURFHHGLQJV UHODWHG WR HQIRUFHPHQW RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU
         'DWH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         &LW\ DQG 6WDWH ZKHUH VLJQHG BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

         3ULQWHG QDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

         6LJQDWXUH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                             
                                                             67,38/$7(' 3527(&7,9( 25'(5
                                                        &9)*#*5 #

                           SECURITIES AND EXCHANGE COMMISSION
                                    Washington, D.C. 20549

                     Supplemental Information for Persons Requested to Supply
                     Information Voluntarily or Directed to Supply Information
                               Pursuant to a Commission Subpoena
A. False Statements and Documents
Section 1001 of Title 18 of the United States Code provides that fines and terms of imprisonment may be imposed
upon:
         [W]hoever, in any matter within the jurisdiction of the executive, legislative, or judicial branch of the
         Government of the United States, knowingly and willfully--
             (1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;
             (2) makes any materially false, fictitious, or fraudulent statement or representation; or
             (3) makes or uses any false writing or document knowing the same to contain any materially false,
             fictitious, or fraudulent statement or entry.

Section 1519 of Title 18 of the United States Code provides that fines and terms of imprisonment may be imposed
upon:
         Whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false entry in any
         record, document, or tangible object with the intent to impede, obstruct, or influence the investigation or
         proper administration of any matter within the jurisdiction of any department or agency of the United States
         . . ., or in relation to or contemplation of any such matter.
B. Testimony
If your testimony is taken, you should be aware of the following:
1.   Record. Your testimony will be transcribed by a reporter. If you desire to go off the record, please indicate this to
     the Commission employee taking your testimony, who will determine whether to grant your request. The reporter
     will not go off the record at your, or your counsel’s, direction.
2.   Counsel. You have the right to be accompanied, represented and advised by counsel of your choice. Your
     counsel may advise you before, during and after your testimony; question you briefly at the conclusion of your
     testimony to clarify any of the answers you give during testimony; and make summary notes during your
     testimony solely for your use. If you are accompanied by counsel, you may consult privately.
If you are not accompanied by counsel, please advise the Commission employee taking your testimony if, during the
testimony, you desire to be accompanied, represented and advised by counsel. Your testimony will be adjourned
once to afford you the opportunity to arrange to be so accompanied, represented or advised.
You may be represented by counsel who also represents other persons involved in the Commission’s investigation.
This multiple representation, however, presents a potential conflict of interest if one client’s interests are or may be
adverse to another’s. If you are represented by counsel who also represents other persons involved in the
investigation, the Commission will assume that you and counsel have discussed and resolved all issues concerning
possible conflicts of interest. The choice of counsel, and the responsibility for that choice, is yours.
3.   Transcript Availability. Rule 6 of the Commission’s Rules Relating to Investigations, 17 CFR 203.6, states:
     A person who has submitted documentary evidence or testimony in a formal investigative proceeding
     shall be entitled, upon written request, to procure a copy of his documentary evidence or a transcript of
     his testimony on payment of the appropriate fees: Provided, however, That in a nonpublic formal
     investigative proceeding the Commission may for good cause deny such request. In any event, any
     witness, upon proper identification, shall have the right to inspect the official transcript of the witness’
     own testimony.
If you wish to purchase a copy of the transcript of your testimony, the reporter will provide you with a copy of the
appropriate form. Persons requested to supply information voluntarily will be allowed the rights provided by this rule.
4. Perjury. Section 1621 of Title 18 of the United States Code provides that fines and terms of imprisonment may
be imposed upon:
         Whoever--
              (1) having taken an oath before a competent tribunal, officer, or person, in any case in which a law of
              the United States authorizes an oath to be administered, that he will testify, declare, depose, or certify

SEC 1662 (08-16)
             truly, or that any written testimony, declaration, deposition, or certificate by him subscribed, is true,
             willfully and contrary to such oath states or subscribes any material matter which he does not believe to
             be true; or
             (2) in any declaration, certificate, verification, or statement under penalty of perjury as permitted under
             section 1746 of title 28, United States Code, willfully subscribes as true any material matter which he
             does not believe to be true.
5. Fifth Amendment and Voluntary Testimony. Information you give may be used against you in any federal, state,
local or foreign administrative, civil or criminal proceeding brought by the Commission or any other agency.
You may refuse, in accordance with the rights guaranteed to you by the Fifth Amendment to the Constitution of the
United States, to give any information that may tend to incriminate you.
If your testimony is not pursuant to subpoena, your appearance to testify is voluntary, you need not answer any
question, and you may leave whenever you wish. Your cooperation is, however, appreciated.
6. Formal Order Availability. If the Commission has issued a formal order of investigation, it will be shown to you
during your testimony, at your request. If you desire a copy of the formal order, please make your request in writing.
C. Submissions and Settlements
Rule 5(c) of the Commission’s Rules on Informal and Other Procedures, 17 CFR 202.5(c), states:
         Persons who become involved in . . . investigations may, on their own initiative, submit a written
         statement to the Commission setting forth their interests and position in regard to the subject matter
         of the investigation. Upon request, the staff, in its discretion, may advise such persons of the
         general nature of the investigation, including the indicated violations as they pertain to them, and
         the amount of time that may be available for preparing and submitting a statement prior to the
         presentation of a staff recommendation to the Commission for the commencement of an
         administrative or injunction proceeding. Submissions by interested persons should be forwarded to
         the appropriate Division Director or Regional Director with a copy to the staff members conducting
         the investigation and should be clearly referenced to the specific investigation to which they relate.
         In the event a recommendation for the commencement of an enforcement proceeding is presented
         by the staff, any submissions by interested persons will be forwarded to the Commission in
         conjunction with the staff memorandum.
The staff of the Commission routinely seeks to introduce submissions made pursuant to Rule 5(c) as evidence in
Commission enforcement proceedings, when the staff deems appropriate.
Rule 5(f) of the Commission’s Rules on Informal and Other Procedures, 17 CFR 202.5(f), states:
         In the course of the Commission’s investigations, civil lawsuits, and administrative proceedings, the
         staff, with appropriate authorization, may discuss with persons involved the disposition of such
         matters by consent, by settlement, or in some other manner. It is the policy of the Commission,
         however, that the disposition of any such matter may not, expressly or impliedly, extend to any
         criminal charges that have been, or may be, brought against any such person or any
         recommendation with respect thereto. Accordingly, any person involved in an enforcement matter
         before the Commission who consents, or agrees to consent, to any judgment or order does so
         solely for the purpose of resolving the claims against him in that investigative, civil, or
         administrative matter and not for the purpose of resolving any criminal charges that have been, or
         might be, brought against him. This policy reflects the fact that neither the Commission nor its staff
         has the authority or responsibility for instituting, conducting, settling, or otherwise disposing of
         criminal proceedings. That authority and responsibility are vested in the Attorney General and
         representatives of the Department of Justice.
D. Freedom of Information Act
The Freedom of Information Act, 5 U.S.C. 552 (the “FOIA”), generally provides for disclosure of information to the
public. Rule 83 of the Commission’s Rules on Information and Requests, 17 CFR 200.83, provides a procedure by
which a person can make a written request that information submitted to the Commission not be disclosed under the
FOIA. That rule states that no determination as to the validity of such a request will be made until a request for
disclosure of the information under the FOIA is received. Accordingly, no response to a request that information not
be disclosed under the FOIA is necessary or will be given until a request for disclosure under the FOIA is received. If
you desire an acknowledgment of receipt of your written request that information not be disclosed under the FOIA,
please provide a duplicate request, together with a stamped, self-addressed envelope.




                                                           2
E. Authority for Solicitation of Information
Persons Directed to Supply Information Pursuant to Subpoena. The authority for requiring production of information is
set forth in the subpoena. Disclosure of the information to the Commission is mandatory, subject to the valid assertion
of any legal right or privilege you might have.
Persons Requested to Supply Information Voluntarily. One or more of the following provisions authorizes the
Commission to solicit the information requested: Sections 19 and/or 20 of the Securities Act of 1933; Section 21 of
the Securities Exchange Act of 1934; Section 321 of the Trust Indenture Act of 1939; Section 42 of the Investment
Company Act of 1940; Section 209 of the Investment Advisers Act of 1940; and 17 CFR 202.5. Disclosure of the
requested information to the Commission is voluntary on your part.
F. Effect of Not Supplying Information
Persons Directed to Supply Information Pursuant to Subpoena. If you fail to comply with the subpoena, the
Commission may seek a court order requiring you to do so. If such an order is obtained and you thereafter fail to
supply the information, you may be subject to civil and/or criminal sanctions for contempt of court. In addition, Section
21(c) of the Securities Exchange Act of 1934, Section 42(c) of the Investment Company Act of 1940, and Section
209(c) of the Investment Advisers Act of 1940 provide that fines and terms of imprisonment may be imposed upon
any person who shall, without just cause, fail or refuse to attend and testify or to answer any lawful inquiry, or to
produce books, papers, correspondence, memoranda, and other records in compliance with the subpoena.
Persons Requested to Supply Information Voluntarily. There are no direct sanctions and thus no direct effects for
failing to provide all or any part of the requested information.
G. Principal Uses of Information
The Commission’s principal purpose in soliciting the information is to gather facts in order to determine whether any
person has violated, is violating, or is about to violate any provision of the federal securities laws or rules for which
the Commission has enforcement authority, such as rules of securities exchanges and the rules of the Municipal
Securities Rulemaking Board. Facts developed may, however, constitute violations of other laws or rules. Information
provided may be used in Commission and other agency enforcement proceedings. Unless the Commission or its staff
explicitly agrees to the contrary in writing, you should not assume that the Commission or its staff acquiesces in,
accedes to, or concurs or agrees with, any position, condition, request, reservation of right, understanding, or any
other statement that purports, or may be deemed, to be or to reflect a limitation upon the Commission’s receipt, use,
disposition, transfer, or retention, in accordance with applicable law, of information provided.
H. Routine Uses of Information
The Commission often makes its files available to other governmental agencies, particularly United States Attorneys
and state prosecutors. There is a likelihood that information supplied by you will be made available to such agencies
where appropriate. Whether or not the Commission makes its files available to other governmental agencies is, in
general, a confidential matter between the Commission and such other governmental agencies.
Set forth below is a list of the routine uses which may be made of the information furnished.
1. To appropriate agencies, entities, and persons when (a) it is suspected or confirmed that the security or
confidentiality of information in the system of records has been compromised; (b) the SEC has determined that, as a
result of the suspected or confirmed compromise, there is a risk of harm to economic or property interests, identity
theft or fraud, or harm to the security or integrity of this system or other systems or programs (whether maintained by
the SEC or another agency or entity) that rely upon the compromised information; and (c) the disclosure made to
such agencies, entities, and persons is reasonably necessary to assist in connection with the SEC’s efforts to
respond to the suspected or confirmed compromise and prevent, minimize, or remedy such harm.
2. To other federal, state, local, or foreign law enforcement agencies; securities self-regulatory organizations; and
foreign financial regulatory authorities to assist in or coordinate regulatory or law enforcement activities with the SEC.
3. To national securities exchanges and national securities associations that are registered with the SEC, the
Municipal Securities Rulemaking Board; the Securities Investor Protection Corporation; the Public Company
Accounting Oversight Board; the federal banking authorities, including, but not limited to, the Board of Governors of
the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation; state
securities regulatory agencies or organizations; or regulatory authorities of a foreign government in connection with
their regulatory or enforcement responsibilities.
4. By SEC personnel for purposes of investigating possible violations of, or to conduct investigations authorized by,
the federal securities laws.
5. In any proceeding where the federal securities laws are in issue or in which the Commission, or past or present
members of its staff, is a party or otherwise involved in an official capacity.




                                                            3
6. In connection with proceedings by the Commission pursuant to Rule 102(e) of its Rules of Practice, 17 CFR
201.102(e).
7. To a bar association, state accountancy board, or other federal, state, local, or foreign licensing or oversight
authority; or professional association or self-regulatory authority to the extent that it performs similar functions
(including the Public Company Accounting Oversight Board) for investigations or possible disciplinary action.
8. To a federal, state, local, tribal, foreign, or international agency, if necessary to obtain information relevant to the
SEC’s decision concerning the hiring or retention of an employee; the issuance of a security clearance; the letting of
a contract; or the issuance of a license, grant, or other benefit.
9. To a federal, state, local, tribal, foreign, or international agency in response to its request for information
concerning the hiring or retention of an employee; the issuance of a security clearance; the reporting of an
investigation of an employee; the letting of a contract; or the issuance of a license, grant, or other benefit by the
requesting agency, to the extent that the information is relevant and necessary to the requesting agency's decision on
the matter.
10. To produce summary descriptive statistics and analytical studies, as a data source for management information,
in support of the function for which the records are collected and maintained or for related personnel management
functions or manpower studies; may also be used to respond to general requests for statistical information (without
personal identification of individuals) under the Freedom of Information Act.
11. To any trustee, receiver, master, special counsel, or other individual or entity that is appointed by a court of
competent jurisdiction, or as a result of an agreement between the parties in connection with litigation or
administrative proceedings involving allegations of violations of the federal securities laws (as defined in section
3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)) or pursuant to the Commission’s Rules of
Practice, 17 CFR 201.100 – 900 or the Commission’s Rules of Fair Fund and Disgorgement Plans, 17 CFR
201.1100-1106, or otherwise, where such trustee, receiver, master, special counsel, or other individual or entity is
specifically designated to perform particular functions with respect to, or as a result of, the pending action or
proceeding or in connection with the administration and enforcement by the Commission of the federal securities laws
or the Commission’s Rules of Practice or the Rules of Fair Fund and Disgorgement Plans.
12. To any persons during the course of any inquiry, examination, or investigation conducted by the SEC’s staff, or in
connection with civil litigation, if the staff has reason to believe that the person to whom the record is disclosed may
have further information about the matters related therein, and those matters appeared to be relevant at the time to
the subject matter of the inquiry.
13. To interns, grantees, experts, contractors, and others who have been engaged by the Commission to assist in
the performance of a service related to this system of records and who need access to the records for the purpose of
assisting the Commission in the efficient administration of its programs, including by performing clerical,
stenographic, or data analysis functions, or by reproduction of records by electronic or other means. Recipients of
these records shall be required to comply with the requirements of the Privacy Act of 1974, as amended, 5 U.S.C.
552a.
14. In reports published by the Commission pursuant to authority granted in the federal securities laws (as such term
is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), which authority shall
include, but not be limited to, section 21(a) of the Securities Exchange Act of 1934, 15 U.S.C. 78u(a)).
15. To members of advisory committees that are created by the Commission or by Congress to render advice and
recommendations to the Commission or to Congress, to be used solely in connection with their official designated
functions.
16. To any person who is or has agreed to be subject to the Commission’s Rules of Conduct, 17 CFR 200.735-1 to
200.735-18, and who assists in the investigation by the Commission of possible violations of the federal securities
laws (as such term is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), in the
preparation or conduct of enforcement actions brought by the Commission for such violations, or otherwise in
connection with the Commission’s enforcement or regulatory functions under the federal securities laws.
17. To a Congressional office from the record of an individual in response to an inquiry from the Congressional office
made at the request of that individual.
18. To members of Congress, the press, and the public in response to inquiries relating to particular Registrants and
their activities, and other matters under the Commission’s jurisdiction.
19. To prepare and publish information relating to violations of the federal securities laws as provided in 15 U.S.C.
78c(a)(47)), as amended.
20. To respond to subpoenas in any litigation or other proceeding.
21. To a trustee in bankruptcy.



                                                             4
22. To any governmental agency, governmental or private collection agent, consumer reporting agency or
commercial reporting agency, governmental or private employer of a debtor, or any other person, for collection,
including collection by administrative offset, federal salary offset, tax refund offset, or administrative wage
garnishment, of amounts owed as a result of Commission civil or administrative proceedings.

                                                     *****
Small Business Owners: The SEC always welcomes comments on how it can better assist small businesses. If you
would like more information, or have questions or comments about federal securities regulations as they affect small
businesses, please contact the Office of Small Business Policy, in the SEC’s Division of Corporation Finance, at 202-
551-3460. If you would prefer to comment to someone outside of the SEC, you can contact the Small Business
Regulatory Enforcement Ombudsman at http://www.sba.gov/ombudsman or toll free at 888-REG-FAIR. The
Ombudsman’s office receives comments from small businesses and annually evaluates federal agency enforcement
activities for their responsiveness to the special needs of small business.




                                                          5

                                    3522) 2) 6(59,&(

             , KHUHE\ GHFODUH XQGHU SHQDOW\ RI SHUMXU\ SXUVXDQW WR WKH ODZV RI WKH VWDWH RI

     &DOLIRUQLD WKDW , DP D FLWL]HQ RI WKH 8QLWHG 6WDWHV RYHU WKH DJH RI HLJKWHHQ \HDUV DQG

     QRW D SDUW\ WR WKH ZLWKLQHQWLWOHG DFWLRQ 0\ EXVLQHVV DGGUHVV LV  &DOLIRUQLD 6WUHHW

     6XLWH  6DQ )UDQFLVFR &$  2Q -DQXDU\   , VHUYHG D FRS\ RI WKH

     ZLWKLQ GRFXPHQW V 

       x 67,38/$7(' 3527(&7,9( 25'(5

        ;      6(59(' %< 81,7(' 67$7(6 0$,/ 2Q -DQXDU\   , VHUYHG
                WKH IROORZLQJ SHUVRQV DQGRU HQWLWLHV DW WKH ODVW NQRZQ DGGUHVVHV E\

                SODFLQJ D WUXH DQG FRUUHFW FRS\ WKHUHRI LQ D VHDOHG HQYHORSH LQ WKH 8QLWHG
              6WDWHV PDLO ILUVW FODVV SRVWDJH SUHSDLG DQG DGGUHVVHG DV IROORZV

                 &KULVWRSKHU ' -RKQVRQ                   1LFKRODV 0RUJDQ
               0DQDJLQJ 'LUHFWRU                        3DXO +DVWLQJV //3
               -LOO =DGQ\                                6RXWK )ORZHU 6WUHHW WK
                 &KULV -RKQVRQ $VVRFLDWHV /WG           )ORRU
               32 %R[                             /RV $QJHOHV &$ 
               (OL]DEHWKDQ 6TXDUH
                 6KHGGHQ 5RDG *HRUJHWRZQ
               *UDQG &D\PDQ .<
               &D\PDQ ,VODQGV

       ;      6(59(' 9,$ (/(&7521,& 75$160,66,21(0$,/ 2Q
                -DQXDU\   , VHUYHG WKH IROORZLQJ SHUVRQV DQGRU HQWLWLHV DW WKH E\

                WUDQVPLWWLQJ YLD HOHFWURQLF PDLO WKH GRFXPHQW V OLVWHG DERYH WR WKH
              DGGUHVVHV VHW IRUWK EHORZ
              1LFRODV 0RUJDQ QLFRODVPRUJDQ#SDXOKDVWLQJVFRP
              0DWWKHZ 'RUV (VT PDWWKHZGRUV#FROODVFULOOFRP
              5RFFR &HFHUH (VT URFFRFHFHUH#FROODVFULOOFRP
              5XSHUW 6WDQQLQJ (VT UXSHUWVWDQQLQJ#FROODVFULOOFRP
              &KULVWRSKHU ' -RKQVRQ FGM#FMDFD\PDQFRP

              -LOO =DGQ\ M]#FMDFD\PDQFRP


                                                                          3522) 2) 6(59,&(
              -DFRE $ -RKQVRQ $OVWRQ     %LUG //3 MDFREMRKQVRQ#DOVWRQFRP
              :LOO 6XJGHQ $OVWRQ     %LUG //3 ZLOOVXJGHQ#DOVWRQ
 
       ;      72 %( 6(59(' %< 7+( &2857 9,$ 127,&( 2)
               (/(&7521,& ),/,1* 1()  2Q -DQXDU\   3XUVXDQW WR /5
 
                WKH GRFXPHQW OLVWHG DERYH ZLOO EH VHUYHG E\ WKH FRXUW YLD 1()
              DQG K\SHUOLQN WR WKH GRFXPHQW ZKLFK HIIHFWV HOHFWURQLF VHUYLFH RQ FRXQVHO
               ZKR DUH UHJLVWHUHG ZLWK WKH &0(&) V\VWHP
 
           , DP UHDGLO\ IDPLOLDU ZLWK WKH ILUP V SUDFWLFH RI FROOHFWLRQ DQG SURFHVVLQJ
  FRUUHVSRQGHQFH IRU PDLOLQJ 8QGHU WKDW SUDFWLFH LW ZRXOG EH GHSRVLWHG ZLWK WKH 86
 3RVWDO 6HUYLFH RQ WKDW VDPH GD\ ZLWK SRVWDJH WKHUHRQ IXOO\ SUHSDLG LQ WKH RUGLQDU\
 FRXUVH RI EXVLQHVV , DP DZDUH WKDW RQ PRWLRQ RI WKH SDUW\ VHUYHG VHUYLFH LV SUHVXPHG
 LQYDOLG LI SRVWDO FDQFHOODWLRQ GDWH RU SRVWDJH PHWHU GDWH LV PRUH WKDQ RQH GD\ DIWHU
 GDWH RI GHSRVLW IRU PDLOLQJ LQ DIILGDYLW
          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ XQGHU WKH ODZV RI WKH VWDWH RI &DOLIRUQLD WKDW
 WKH DERYH LV WUXH DQG FRUUHFW ([HFXWHG RQ -DQXDU\   DW 6DQ )UDQFLVFR
 &DOLIRUQLD

                                    /s/ Karen K. Diep
                                      .DUHQ . 'LHS











                                                                          3522) 2) 6(59,&(
